Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2017/0166729 A1).
Regarding Claims 1 and 4, Hu discloses a resin composition comprising vinyl polyphenylene ether resin (PPE), maleimide, and triallyl isocyanurate (TAIC) (para 0016). Hu discloses the PPE may be OPE-2st (paras 0037; 0095) and the maleimide may be MIR-3000-70MT (para 0097), which the specification of the present invention discloses as suitable for the claimed modified polyphenylene ether and maleimide compounds (para 0170).
Regarding Claim 7, Hu discloses all the limitations of the present invention according to Claim 1 above. Hu further discloses the resin composition comprising a combination of inorganic filler and silane coupling agent (para 0061).
Regarding Claim 8, Hu discloses all the limitations of the present invention according to Claim 1 above. Hu further discloses a prepreg comprising a semi-cured product of the resin composition and a fiber base (para 0116).
Regarding Claim 9, Hu discloses all the limitations of the present invention according to Claim 1 above. Hu further discloses a resin film comprising a semi-cured product of the resin composition and a support film (para 0113).
Regarding Claim 10, Hu discloses all the limitations of the present invention according to Claim 1 above. Hu further discloses a resin coated foil, comprising a semi-cured product of the resin composition and a metal foil (para 0114).
Regarding Claims 11 and 13, Hu discloses all the limitations of the present invention according to Claims 1 and 8 above. Hu further discloses a metal-clad laminate comprising a cured insulating layer of the prepregs comprising the resin composition and metal foil (para 0117).
Regarding Claims 12 and 14, Hu discloses all the limitations of the present invention according to Claim 1 above. Hu further discloses a circuit board (i.e. wiring board) comprising a cured product of the resin composition (i.e. insulating layer) (paras 0010; 0068; Claim 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to Claim 1 above, and further in view of Kiuchi et al. (WO 2009/107841 A1).
Regarding Claims 2-3, Hu discloses all the limitations of the present invention according to Claim 1 above. Hu does not disclose an additional crosslinker comprising a polyfunctional (meth)acrylate compound as claimed.
Kiuchi discloses a prepreg comprising a crosslinking aid that includes tricyclodecane dimethanol dimethacrylate, which improves mechanical strength and crack resistance (paras 0036-0037, 0042).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu to incorporate the teachings of Kiuchi to produce the resin composition further comprising tricyclodecane dimethanol dimethacrylate. Doing so would improve mechanical strength and crack resistance. Tricyclodecane dimethanol dimethacrylate is disclosed in the present specification as a suitable dimethacrylate crosslinking agent (para 0180).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to Claim 1 above, and further in view of Jun et al. (JP 2011/001473).
Regarding Claims 5-6, Hu discloses all the limitations of the present invention according to Claim 1 above. Hu further discloses the resin composition comprises 5-50 parts maleimide with respect to 100 parts PPE (para 0045). Hu does not disclose the amount of TAIC (i.e. crosslinker) used.
Jun discloses insulating material for electronic parts, such as prepregs and wiring boards (para 0025), comprising PPE and 0.1-15 parts crosslinking aid which is TAIC, relative to 100 parts of the sum of the PPE and TAIC (paras 0022, 0036, 0039, 0095). The motivation is to improve cross-linking density and reduce the coefficient of thermal expansion (paras 0081, 0161). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu to incorporate the teachings of Jun to use 0.1-15 parts TAIC relative to 100 parts of the sum of the PPE and TAIC. Doing so would improve cross-linking density and reduce the coefficient of thermal expansion.
The amounts of PPE, maleimide, and TAIC disclosed by Hu in view of Jun overlap those claimed. E.g. 60 parts PPE, 30 parts maleimide, and 10 parts TAIC relative to 100 parts of the sum of PPE, maleimide, and TAIC would be equivalent to 50 parts maleimide relative to 100 parts PPE, and to 14.3 parts TAIC relative to 100 parts of the sum of PPE and TAIC (10/(10+60)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/ Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787